— Judgment of the Supreme Court, Bronx County (George Covington, J.), rendered April 29, 1988, convicting defendant, upon his guilty plea, of two counts of robbery in the first degree (Penal Law § 160.15), and sentencing him as a predicate violent felony offender to an indeterminate term of imprisonment of from 9 to 18 years, unanimously affirmed.
It is apparent from the record of the entry of defendant’s guilty plea that he did not truly intend to controvert his prior felony conviction. This is confirmed by his failure to subsequently raise the issue at the time of sentencing. Finally, defendant did not comply with the pertinent statutory requirements as he failed to specify the particular allegations he wished to controvert (CPL 400.15 [3]; People v Sailor, 65 NY2d 224, 235, cert denied 474 US 982).
The sentence imposed was not excessive. Taking into account, “among other things, the crime charged, the particular circumstances of the individual before the court and the *375purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305).
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). Concur — Ross, J. P., Asch, Rosenberger, Smith and Rubin, JJ.